Porter J.
delivered the opinion of the court. The petitioner, in her own right, and *95as tutrix to her minor children, claims possession of certain slaves, which she alleges the defendant has wrongfully taken from her. She also claims title to the property in virtue of a sale made to her deceased husband by the defendant.
The answer contains a general denial, and an allegation that Bearmond, in his life time, had executed a bond by which he bound himself to pay the defendant’s wife two thousand dollars, or convey to her the slaves now sued for. The answer concludes with a prayer, that the property might be decreed to be that of the wife, and that, if necessary, she should be made a party to the suit.
She was made a party, and put in her claim to the slaves. On motion of the defendant, however, judgment of nonsuit was rendered against her, and as she has not appealed,' the correctness or legality of that proceeding cannot be examined here.
The cause has been twice submitted to a jury in the inferior court, and each time there was a verdictfor the plaintiffs. The only matter for our consideration is the question presented by a bill of exceptions.
where a plaintiff claims slaves sold to her late husband, a bond in which thede-ceased had bound himself to pay two thousand fhe siavesuTan-the6r ^defendant" bond^is^not1 as! properíythref¡Led to permit it to be given in evidence
After the claim on the part of the wife of defendant had been dismissed, ands on the last trial, the defendant offered in evidence the deceased had made to pay two thousand dollars, or convey the slaves . . . . , to the person therein named, 1 his evidence , . . „ , . - , , the plaintiff objected to, and the court sus- . . tamed their objection.
We think the court did not err, There is no.thing which connects the wife’s right to the money mentioned in that bond, with the husband’s claim to the slaves. There is no . u , , 1 • assignment oi it to him. And it there were, and had the proof been received, it is not seen how it could affect the question of title. It rather strengthens the claim of the petitioners by showing a title in them.
On the merits, we do not find any thing on record, which would authorize us to interfere with the verdicts of two juries.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be affirmed, with costs.